       Case 6:20-cv-00289-ADA-JCM Document 1 Filed 04/14/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

AMERICARGO TRANS, LLC,                       )
                                             )
                      Plaintiff              )
                                             )
       v.                                    )         Case No. 6:20-cv-00289
                                             )
CENTRAL FREIGHT LINES, INC.,                 )
                                             )
                      Defendant              )

                                         COMPLAINT

       Plaintiff Americargo Trans, LLC (hereinafter called “Americargo”), by and through

Counsel, files this Complaint against Defendant Central Freight Lines, Inc. (hereinafter called

“Central”). In support thereof, Americargo shows the Court the following:

                                             Parties

       1.      Plaintiff Americargo Trans, LLC is an Illinois corporation whose principal place

of business is located at 1475 Louis Ave., Elk Grove Village, Illinois 60007.

       2.      Americargo is engaged in the performance of intrastate and interstate carriage for

hire by authority issued to it by the Federal Motor Carrier Safety Administration (“FMCSA”).

       3.      Central is a Texas corporation whose principal place of business is located at

5601 West Waco Drive, Waco, Texas 76710.

       4.      Defendant Central’s agent for service of process is Douglas Fletcher whose

address is 9201 North Central Expressway, Suite 600, Dallas, Texas 75231.




                                                 1
       Case 6:20-cv-00289-ADA-JCM Document 1 Filed 04/14/20 Page 2 of 4




                                      Jurisdiction and Venue

        5.      This Court has subject matter jurisdiction over the instant action pursuant to 28

U.S.C. § 1332 and 28 U.S.C. § 1337. This matter exceeds $75,000 in controversy, exclusive of

interest and costs.

        6.      Pursuant to 28 U.S.C. 1391(b), venue is proper in this district and division

because the parties entered into a contract in Waco, Texas, and Central’s principal place of

business is within this district and division.

        7.      This Court has personal jurisdiction over Central because Central’s principal

place of business is within this district and division, Central’s business in Texas forms a part of

the conduct at issue in this case, Central is a Texas Corporation, and Central continuously and

systematically does business in Texas.

                                                  Count I

                                             Breach of Contract

        8.      On or about June 13, 2016, Central and Americargo entered into a contract

(“Contract”). Appendix A.

        9.      Pursuant to the Contract, Central agreed to tender to Americargo on a non-

exclusive basis, shipments consisting of certain goods for transport between points within North

America. Appendix A, ¶1.

        10.     Pursuant to the Contract, every shipment tendered to Americargo by Central was

physically transported by Central from point of origin to the point of tendering the cargo to

Americargo or would be physically transported by Central from the point of transfer of the cargo

from Americargo to Central to the point of destination. Appendix A, ¶2.




                                                  2
       Case 6:20-cv-00289-ADA-JCM Document 1 Filed 04/14/20 Page 3 of 4




       11.     Pursuant to the Contract, Central agreed to pay Americargo for the transportation

of shipments under the Contract in accordance with the rates described within 30 days of

delivery. Appendix A, ¶15.

       12.     Pursuant to the Contract, between September 2019 and January 2020, Americargo

transported shipments for Central, for which Central failed to fully compensate Americargo. The

present amount due and owing under the Contract is $541,062.64. See Appendix B, C.

       13.     With respect to each of the shipments, Central prepared detailed statements

entitled “Central Freight Lines, Inc. Operator Settlement” (“Statements”). These Statements

show among other things the dates, origins, destinations, rates, loads, and other details of each

shipment. Central calculated the “net amount due owner” on each Statement. Even though

Central’s own Statements show that $541,062.64 remains due and owing, Central has failed to

make payment and this amount remains unpaid.

       14.     The Contract is to be construed according to federal law governing transportation

and the laws of the State of Texas. Under the Contract, Americargo may recover from Central

all costs, expenses, and attorneys’ fees incurred in prosecuting this action. See Appendix A, ¶30.

       15.     Americargo was required to retain the undersigned attorneys to prosecute its

claim against Central, and Americargo has agreed to pay reasonable and necessary fees and costs

to its attorneys to prosecute this action. Americargo is entitled to recover its reasonable and

necessary attorney’s fees pursuant to Tex. Civ. Prac. & Rem. Code § 38.001.

       WHEREFORE, Plaintiff Americargo Trans, LLC prays to the Court for Judgment as

follows:




                                                3
Case 6:20-cv-00289-ADA-JCM Document 1 Filed 04/14/20 Page 4 of 4




1. That Judgment be entered against Defendant Central Freight Lines, Inc. and that

   Americargo be awarded $541,062.64 for otherwise identified and unpaid freight

   charges;

2. That Americargo have and recover its reasonable and necessary attorneys’ fees and

   expenses incurred in prosecuting this action;

3. That Americargo be awarded pre- and post-Judgment interest and costs of this suit;

   and

4. For such other and further relief as this Court may deem just and proper.



                             Respectfully submitted,


                             /s/ Vic. H. Henry
                             Vic H. Henry
                             TBA No. 09484250
                             vhhenry@hoaf.com
                             Emileigh Hubbard
                             TBA No. 24076717
                             ehubbard@hoaf.com

                             HENRY ODDO AUSTIN & FLETCHER,
                                A Professional Corporation
                             1700 Pacific Avenue, Suite 2700
                             Dallas, Texas 75201
                             Telephone: (214) 658-1900
                             Facsimile: (214) 658-1919

                             ATTORNEYS FOR PLAINTIFF
                             AMERICARGO TRANS, LLC




                                        4
